Citation Nr: 0412296	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  96-24 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for a joint disorder, 
as due to an undiagnosed illness.

2.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to medication the veteran received for 
his service-connected back disorder.

3.  Entitlement to service connection for coronary artery 
disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1963 and from September 1990 to January 1992, including 
service in the PGW (Persian Gulf War) in the Southwest Asia 
theater of operations.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from numerous decisions by the RO in Nashville, 
Tennessee.  In a rating decision dated February 1995 the RO 
denied service connection for a joint disorder as due to an 
undiagnosed illness.  The RO also denied service connection 
for a stomach disorder, claimed as due to an undiagnosed 
illness and denied entitlement to service connection for a 
heart disorder.  The veteran appealed this decision.  The 
issue of entitlement to service connection for a stomach 
disorder was revised during an April 2003 travel Board 
hearing and the current issue before the Board is entitlement 
to service connection for a stomach disorder, claimed as 
secondary to medication the veteran receives for his back 
disorder.  

For reasons unclear to the undersigned judge, a Board remand 
of August 1998, remanded the issue of entitlement to an 
increased rating for degenerative disc disease of the spine, 
(since recharacterized as intervertebral disc syndrome 
(IVDS)) rated 60 percent, for consideration of an total 
rating on extraschedular basis.  However, the veteran had 
been in receipt of a total rating due to unemployability 
(TDIU) since 1994 based on his service-connected back 
disorder.  A TDIU rating is the equivalent of an 
extraschedular rating, inasmuch as it awarded the veteran the 
equivalent of a 100 percent rating for the IVDS, despite the 
fact that the symptomatology only met the requirements for a 
60 percent rating.  Therefore, the issue of entitlement to an 
increased rating for IVDS, based on extraschedular 
consideration, is moot and will not be addressed.

In an August 1998 decision, the Board remanded the issues of 
entitlement to an effective date earlier than September 23, 
1994, for the assignment of a 60 percent disability rating 
for service-connected degenerative disc disease of the lumbar 
spine and entitlement to an effective date earlier than 
September 23, 1994, for entitlement to a total rating for 
compensation purposes based on individual unemployability.  
During an April 2003 travel Board hearing the veteran 
withdrew his appeal on the above issues both orally and in 
writing.   

By a statement dated March 1999, the veteran sought to reopen 
his previously denied claim of entitlement to service 
connection for a right knee disorder.  This issue of whether 
new and material evidence has been submitted to reopen the 
claim for service connection for a right knee disorder is not 
currently in appellate status, therefore, it is referred to 
the RO for appropriate action.

In a February 2003 supplemental statement of the case, the RO 
explained that fatigue, memory loss and sleep disorder were 
all symptoms of the veteran's mood disorder.  Service 
connection for a mood disorder, claimed as secondary to his 
service-connected intervertebral disc syndrome of the 
lumbosacral spine, was granted in a February 2003 rating 
decision and a 30 percent disability rating was assigned, 
effective September 23, 1994.  Therefore the issues of 
service connection for fatigue, memory loss and sleep 
disorder have been resolved, inasmuch as they are symptoms of 
the mood disorder and not separately ratable disorders.  
Those issues are moot.

The issues of entitlement to service connection for a stomach 
disorder, claimed as secondary to medication prescribed for 
the veteran's service-connected back disorder and entitlement 
to service connection for coronary artery disease, status 
post myocardial infarction, will be further discussed within 
the Remand section of this decision.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a joint disorder, and the VA has made reasonable efforts 
to develop such evidence.

2.  The veteran had active duty service in Southwest Asia 
during the Persian Gulf War.

3.  A joint disorder is not a disorder of service origin or 
attributable to any incident therein.


CONCLUSION OF LAW

A joint disorder is not due to an undiagnosed disorder.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.   

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  

In this case, the rating actions of February 1995, August 
1995, June 1997 and November 1997 were issued long before the 
enactment of VCAA requiring notice to the veteran.  Thus, in 
order to satisfy the holding in Pelegrini, the Board would 
have to dismiss as void ab initio, the rating decisions of 
the RO which were promulgated prior to providing the veteran 
full VCAA notice.  The result of this action would require 
that the entire rating process be reinitiated, with the 
claimant being provided VCAA notice and an appropriate amount 
of time to respond before an initial rating action, the 
filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

The Board concludes that discussions as contained in the 
February 1995, August 1995, June 1997 and November 1997 
rating decisions, in the August 1995 statement of the case, 
the May 1996, November 1997, February 2003 and August 2003 
supplemental statements of the case and VA letters to the 
veteran dated in December 1994, July 1996, October 1998 and 
November 2003 have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran has submitted written arguments and testimony.  The 
rating decisions, statement of the case and supplemental 
statements of the case, provided notice to the veteran of 
what was revealed by the evidence of record.  Additionally, 
these documents notified him why this evidence was 
insufficient to award the benefit sought.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

I.  Factual Background

A review of the veteran's service medical records includes a 
report of medical examination, conducted in April 1991, for 
redeployment purposes.  In a report of medical history dated 
April 1991, he denied a history of swollen or painful joints.  
In a September 1991 report of medical history completed in 
conjunction with a September 1991 medical evaluation board 
examination, the veteran reported a history of painful and 
swollen joints.  He stated that he was constantly in pain and 
could not pick up much weight without causing pain or damage 
to his back or left leg.

In a VA outpatient treatment note dated September 1994, the 
veteran noted complaints of joint pain. 

In a statement dated January 1995, D. G. Petty, Sr., M.D., 
indicated that the veteran was under his care for several 
years and he reported that the veteran suffered from joint 
pain.

In August 1998, this case was remanded by the Board in order 
to verify the veteran's periods of service and to obtain 
additional medical information.  

In March 1999, D. Scudder, M.D., submitted a statement, which 
indicated that the veteran was permanently unemployable and 
suffered from a joint disorder.  

During an April 2003 travel Board hearing, the veteran's wife 
testified that in regards to his joints there were times when 
he would fall and she could not determine whether the falling 
was due to his back pain.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).
 
Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
 
In some circumstances, however, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.
 
Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2003).
 
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) 
(2003).
 
Compensation shall not be paid, however, under this section 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c) (2003).
 
III.  Analysis

As an initial matter, the Board notes that the veteran's DD 
Form 214 does not reflect foreign service.  The Board finds 
that this is an error and has found substantial evidence to 
conclude that the veteran had foreign service in Saudi Arabia 
during the PGW.  Of particular interest is a sick slip from 
the Kingdom of Saudi Arabia Ministry of Defense and Aviation 
which shows that on 
April 25, 1991, the veteran presented with complaints of 
chest pains.  Also of record is a June 1991 Medical Air 
Evacuation Summary, which reported that the veteran was 
admitted to the 85th Evac Hospital, FAA Air Force Base, Saudi 
Arabia.  Based on this evidence and for purposes of analysis 
under 38 C.F.R. § 3.317, it is clear that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.

Service medical records are negative for findings, treatment, 
or diagnosis of a joint disorder.  At the veteran's April 
1991 redeployment examination he denied a history of painful 
or swollen joints.  In September 1991, he claimed a history 
of painful and swollen joints associated with his back and 
left leg.

There is no evidence of a joint disorder dated within the 
first post-service year.  Post-service medical records are 
negative for a joint disorder until a September 1994 VA 
outpatient treatment note whereby the veteran complained of 
joint pain. 

A joint disorder associated with an undiagnosed illness has 
not been found on VA or non-VA examinations.  VA evaluations 
have failed to indicate even the existence of this disorder.  
Significantly, there is little medical evidence indicating 
treatment for this disorder or indications that the veteran 
has sought treatment for this disorder following his 
discharge from active service.  

The Board finds that there is no objective evidence of a 
joint disorder as a manifestation of undiagnosed illness.  
Without objective indications of chronic disability due to a 
joint disorder, there is no basis for a claim as a Persian 
Gulf undiagnosed illness.

The veteran has asserted that he incurred a joint disorder as 
a result of his service.  As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for an undiagnosed illness 
manifested by a joint disorder.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a joint disorder, as 
due to an undiagnosed illness is denied.




REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.   

In the case at hand, the record is void of the relevant law 
and regulations pertaining to the VCAA notification 
provisions, see 38 C.F.R. § 3.159 (2003), and the record does 
not contain correspondence to the veteran informing him of 
the VCAA and specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claim of 
entitlement to service connection for coronary artery 
disease, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003), requiring VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

During a September 1999 VA examination, the veteran gave a 
history of a gastric bypass operation completed in 1998 at 
Baptist Hospital.  The RO should obtain all treatment records 
from Baptist Hospital reflecting a gastric bypass operation 
in 1998.
 
In a January 2003 VA mental disorders examination, the 
examiner reported that he reviewed electronic records from 
the Tennessee Valley Healthcare system.  A review of the file 
indicates that these records are not contained in the file.  
The RO should obtain hard copies of the treatment records 
from the Tennessee Valley Healthcare system and associate 
them with the claims file.   

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to include the veteran's service medical records, as to 
whether it is at least as likely as not the veteran's current 
medication for his service-connected back disorder, caused or 
aggravated his current stomach disorder.  The examiner should 
also provide an opinion as to whether it is at least as 
likely as not the veteran's coronary artery disease was due 
to, originated in, or was exacerbated by his active military 
service.  
  
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for a stomach disorder from 
December 2002 to the present and for 
coronary artery disease from 1992 to 
the present.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records, 
including records from Baptist Hospital 
dated 1998 to the present and hard 
copies of treatment records from the 
Tennessee Valley Healthcare system.  
All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The RO should schedule the veteran 
for a VA gastrointestinal examination 
and a VA cardiovascular examination.  
The RO should arrange for the veteran's 
claims file, to include his service 
medical records, to be reviewed by the 
examining physician.  All indicated 
testing should be accomplished.  It is 
imperative that the examining physician 
reviews the evidence in the claims 
folder, including the service medical 
records, and is provided a complete 
copy of this REMAND.  A notation to the 
effect that this record review took 
place should be included in the 
examiner's report.  

Gastrointestinal Examination 
The examiner should offer an opinion as 
to, whether it is at least as likely as 
not the veteran's current medication 
for his service-connected back 
disorder, caused or aggravated his 
current stomach disorder.  The 
rationale underlying each opinion 
expressed and conclusion reached, 
citing, if necessary, to specific 
evidence in the record, must be noted 
in the medical report, which is to be 
associated with the other evidence on 
file in the veteran's claims folder.  

Cardiovascular Examination
The examiner should offer an opinion as 
to, whether it is at least as likely as 
not the veteran's coronary artery 
disease was due to, originated in, or 
was exacerbated by his active military 
service.  The rationale underlying each 
opinion expressed and conclusion 
reached, citing, if necessary, to 
specific evidence in the record, must 
be noted in the medical report, which 
is to be associated with the other 
evidence on file in the veteran's 
claims folder.  
 
4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



